Title: To Thomas Jefferson from Lafayette, 21 February 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
New Windsor february the 21st 1781.

I Am the More flatterd By the Command Which His Excellency General Washington Has Been Pleased to Intrust to Me, As Independant of the General Good that May Be Hoped from this Expedition, It seems to Promise An Opportunity to Gratify the High Sense I Have of My Personal obligations to the State of Virginia.
I Shall from time to time Inform Your Excellency of the Movements of the Continental detachment that Has Marched from this Place. They Will Be Precipitated As Much As I Can, And I’ll Have the Honor of Writing to Your Excellency from Philadelphia Where I intend to Precede the troops.
Begging Leave to Refer You to the letter of the Commander in Chief, And To Express the desire I Have to Be Honord With A line from Your Excellency, I shall only Add that With the Most Ardent Zeal to do Any thing in My Power Which May promote the Wishes of Your Excellency, and With Every Sentiment of the Highest Respect I Have to Honor to Be Your Excellency’s Most Humble And Most Obedient Servant,

Lafayette

